Case 2:18-cv-02483-JAK-E Document 71 Filed 12/09/19 Page 1of2 Page ID #:540

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

 

 

 

 

Case No. LA CV18-02483 JAK (Ex) Date December 9, 2019
Title Jonathan Carmel v. Mark Karpeles
Present: The Honorable JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

Andrea Keifer Not Reported

Deputy Clerk Court Reporter / Recorder

Attorneys Present for Plaintiffs: Attorneys Present for Defendants:

Not Present Not Present

Proceedings: (IN CHAMBERS) SCHEDULING ORDER SETTING PRETRIAL DEADLINES

(DKT. 22) JS-5: Reopen/Active Calendar

The Court has reviewed the parties’ December 2, 2019 Joint Report (Dkt. 69) and sets the following
deadlines:

December 30, 2019 Deadline to file joint report regarding agreed upon private
neutral. If the parties are not able to agree, the joint report
shall include three nominees from each party. A resume and
hourly rate for each nominee shall be attached to the joint
report. The Court will select a private neutral from the
nominees proposed by the parties

February 7, 2020: Last day to amend or add parties

July 3, 2020: Last day to participate in a settlement conference/mediation
July 10, 2020: Last day to file notice of settlement / joint report re settlement
July 20, 2020 at 11:30 a.m.:: Post Mediation Status Conference

August 15, 2020: Non-Expert Discovery Cut-Off

August 31, 2020: Initial Expert Disclosures

September 14, 2020: Rebuttal Expert Disclosures

September 28, 2020: Expert Discovery Cut-Off

September 28, 2020: Last day to file All Motions (including discovery motions)

The parties will be invited to submit proposed dates for the final pretrial conference and trial, if necessary,
upon the Court’s final ruling on the motions. The trial estimate will be set at the final pretrial conference.

Page 1 of 2
Case 2:18-cv-02483-JAK-E Document 71 Filed 12/09/19 Page 2of2 Page ID #:541

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV18-02483 JAK (Ex) Date December 9, 2019
Title Jonathan Carmel v. Mark Karpeles

 

The Court grants the parties’ request to participate in a settlement conference with a private neutral. The
parties are ordered to have a representative with authority to make final decisions as to this matter
present at the settlement conference. If a settlement is reached, the parties are ordered to file a notice of
settlement, with a proposed date by which the matter will be dismissed. No appearance will be required
on July 27, 2020, if such notice is filed on or before July 17, 2020. If a notice of settlement is not filed,
counsel shall file a joint report by July 17, 2020, regarding the status of settlement and whether a second
session would be productive. The joint report shall not disclose the substantive contents of any
settlement communications between the parties.

The settlement conference, notice of settlement or joint report, and post-mediation status conference
dates are set without prejudice to a request for an extension based upon the progress of discovery.

IT IS SO ORDERED.

 

Initials of Preparer ak

 

Page 2 of 2
